[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                   FILED
                                                          U.S. COURT OF APPEALS
                               No. 08-11284                 ELEVENTH CIRCUIT
                           Non-Argument Calendar               MARCH 10, 2009
                         ________________________            THOMAS K. KAHN
                                                                  CLERK
                   D.C. Docket No. 06-00386-CR-T-26TGW


UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                     versus


GABRIEL EDUARDO SERRANO-ROMERO,

                                                        Defendant-Appellant.

                        __________________________

               Appeal from the United States District Court for the
                           Middle District of Florida
                         _________________________

                                (March 10, 2009)

Before CARNES, WILSON and HILL, Circuit Judges.

PER CURIAM:

      Ryan Thomas Truskoski, appointed counsel for Gabriel Eduardo Serrano-

Romero in this direct criminal appeal, has moved to withdraw from further
representation of the appellant and filed a brief pursuant to Anders v. California,

386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Serrano-Romero’s conviction and sentence are AFFIRMED.




                                          2